

115 HR 3444 IH: Food Recovery Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3444IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. Pingree introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means, Education and the Workforce, Energy and Commerce, Oversight and Government Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo decrease the incidence of food waste, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Food Recovery Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					Title I—Farms
					Sec. 101. Use of Rural Energy for America Program to reduce food and crop waste.
					Sec. 102. Farm storage facility loan program.
					Sec. 103. Composting as conservation practice.
					Sec. 104. Study and report on methods to decrease incidence of food waste.
					Title II—Retail and restaurants
					Sec. 201. Good Samaritan food donation.
					Sec. 202. Report on food donation by retail food stores.
					Sec. 203. Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program
			 storage and distribution costs.
					Sec. 204. Expansion of charitable deduction for contributions of food inventory.
					Title III—Schools and other institutions
					Sec. 301. Establishment of Food Recovery Liaison.
					Sec. 302. Amendments to Federal Food Donation Act to require food donations by executive agencies
			 and Congress.
					Sec. 303. Food and agriculture service learning program.
					Sec. 304. Modification of National School Lunch Program procurement requirements to encourage
			 purchase of lower-price, nonstandard-size or -shape produce.
					Sec. 305. Farm to school grant program to improve access to local foods in schools and reduce food
			 waste.
					Title IV—Food date labeling
					Sec. 401. Definitions.
					Sec. 402. Quality dates and safety dates.
					Sec. 403. Misbranding violation for quality dates and safety dates in food labeling.
					Sec. 404. Regulations and guidance.
					Sec. 405. Delayed applicability.
					Sec. 406. Report to Congress.
					Title V—Consumers and local infrastructure
					Sec. 501. Support for national media campaigns to decrease incidence of food waste.
					Sec. 502. Increase in resources for community facilities loans directed at composting and anaerobic
			 digestion food waste-to-energy operations.
					Sec. 503. Expansion of rural utilities service water and waste disposal program to provide loans
			 and grants for rural communities to adapt waste disposal facilities to
			 incorporate anaerobic digestion food waste-to-energy operations.
					Sec. 504. Grants for composting and anaerobic digestion food waste-to-energy projects.
					Sec. 505. Government Accountability Office audit.
				
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. IFarms 101.Use of Rural Energy for America Program to reduce food and crop waste (a)Requirements relating to installation of anaerobic digestersSection 9007(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(c)) is amended by adding at the end the following:
					
 (5)Requirements relating to installation of anaerobic digestersIn the case of a loan guarantee or grant provided under this subsection to an agricultural producer or rural small business to support the installation of an anaerobic digester that will use food waste in addition to manure to produce renewable energy, the Secretary shall obtain from the recipient of the loan guarantee or grant—
 (A)a written commitment that the recipient has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)) that may be provided to, or received by, the recipient; and
 (B)a written end-product recycling plan that provides for the beneficial use of the material resulting from the anaerobic digester, in a manner that meets all applicable Federal, State, and local laws safeguarding human health and the environment..
 (b)FundingSection 9007(g)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)(1)) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking fiscal year 2014 and each fiscal year thereafter. and inserting each of fiscal years 2014 through 2018; and; and
 (3)by adding at the end the following:  (F)$70,000,000 for fiscal year 2019 and each fiscal year thereafter, of which not less than $20,000,000 shall be reserved for use for loan guarantees and grants described in subsection (c)(5)..
 102.Farm storage facility loan programSection 1614(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789(a)) is amended by striking to construct or upgrade storage and handling facilities and inserting to acquire, construct, or upgrade storage, handling, and transportation facilities, which may include refrigerated vehicles to improve storage and marketing and other means to reduce food waste,.
			103.Composting as conservation practice
 (a)DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended— (1)by redesignating paragraphs (3) through (27) as paragraphs (4) through (28), respectively; and
 (2)by inserting after paragraph (2) the following:  (3)Composting practiceThe term composting practice means—
 (A)an activity (including an activity that does not require the use of a composting facility) to produce compost from organic waste that is—
 (i)generated on a farm; or (ii)brought to a farm from the nearby community; and
 (B)the use of compost on a farm to improve water retention and soil health, subject to the condition that such a use shall be in compliance with applicable Federal, State, and local laws..
 (b)Conservation stewardship programSection 1238D(2)(B)(i) of the Food Security Act of 1985 (16 U.S.C. 3838d(2)(B)(i)) is amended by inserting and composting practices after agriculture drainage management systems.
 (c)Environmental quality incentives programSection 1240A(4)(A)(ii) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(4)(A)(ii)) is amended by inserting , including composting practices before the semicolon at the end.
 (d)Delivery of technical assistanceSection 1242(h) of the Food Security Act of 1985 (16 U.S.C. 3842(h)) is amended by adding at the end the following:
					
 (4)Development of composting practice standardIn addition to conducting a review of any composting facilities practice standard under this subsection, the Secretary shall develop and implement a composting practice standard..
				104.Study and report on methods to decrease incidence of food waste
 (a)Definition of agricultural productIn this section, the term agricultural product has the meaning given the term agricultural products in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626). (b)StudyThe Secretary shall conduct a study regarding—
 (1)new technologies to increase the period during which an agricultural product may be stored before the agricultural product is considered adulterated under State or Federal law; and
 (2)a method to measure the quantity of agricultural product that is not harvested or sent to market each year by the farms that produce the agricultural product.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that includes—
 (1)the results of the study conducted under subsection (b); and (2)the recommendations of the Secretary with respect to methods of decreasing the incidence of food waste.
					IIRetail and restaurants
			201.Good Samaritan food donation
 (a)In generalThe Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)by striking quality and labeling and inserting safety and safety-related labeling; and
 (ii)by inserting passage of a date on a date label, after surplus,; (B)in paragraph (2)—
 (i)by striking quality and labeling and inserting safety and safety-related labeling; and (ii)by inserting passage of a date on a date label, after surplus,;
 (C)in paragraph (3), by striking not required to give anything of monetary value and inserting not required to give anything of monetary value or charged a good Samaritan reduced price; (D)by redesignating paragraphs (6), (7), (8), (9), and (10) as paragraphs (7), (8), (9), (10), and (11), respectively; and
 (E)by inserting after paragraph (5) the following:  (6)Good samaritan reduced priceThe term good Samaritan reduced price means the price of an apparently wholesome food or an apparently fit grocery product that is an amount not greater than the cost of handling, administering, and distributing the apparently wholesome food or apparently fit grocery product.; and
 (2)in subsection (c)— (A)in paragraph (1), by inserting or sells at a good Samaritan reduced price after donates in good faith;
 (B)in paragraph (2), by inserting or from a sale at a good Samaritan reduced price after donation in good faith; (C)by redesignating paragraph (3) as paragraph (4);
 (D)by inserting after paragraph (2) the following:  (3)Direct donations to needy individuals (A)In generalA qualified direct donor described in subparagraph (B) shall not be subject to civil or criminal liability arising from the nature, age, packaging, or condition of apparently wholesome food or an apparently fit grocery product that the qualified direct donor donates in good faith or sells at a good Samaritan reduced price to a needy individual.
 (B)Qualified direct donor describedA qualified direct donor referred to in subparagraph (A) is a retail grocer, wholesaler, agricultural producer, restaurant, caterer, school food authority, or institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).; and
 (E)in paragraph (4) (as redesignated by subparagraph (C)), by striking Paragraphs (1) and (2) and inserting Paragraphs (1), (2), and (3). (b)Regulations; guidanceNot later than 180 days after the date of enactment of this Act, the Secretary shall—
 (1)in consultation with the Secretary of Health and Human Services, issue regulations with respect to the safety and safety-related labeling standards of an apparently wholesome food and an apparently fit grocery product under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) (as amended by subsection (a));
 (2)promote awareness of food donation under that Act (as amended by subsection (a)); and (3)issue guidance with respect to the amendments made by subsection (a).
 202.Report on food donation by retail food storesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the recommendations of the Secretary with respect to methods of increasing food donation by retail food stores, as defined by the Secretary.
			203.Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program storage and
 distribution costsSection 204 of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508) is amended— (1)by striking the section designation and heading and all that follows through available to the States in the first sentence of subsection (a)(1) and inserting the following:
					
						204.Funds for State storage and distribution costs
							(a)Authorization
								(1)Processing, storage, transport, and distribution
 (A)In generalUsing funds of the Commodity Credit Corporation, the Secretary shall make available to the States $100,000,000 for fiscal year 2018 and each fiscal year thereafter;
 (2)in subsection (a)(1)— (A)in the second sentence, by striking Funds appropriated and inserting the following:
						
 (B)Method of allocationFunds made available; and (B)in the third sentence, by striking If a State and inserting the following:
						
 (C)Unused fundsIf a State; and (3)in subsection (b)—
 (A)by striking (b) The value and inserting the following:  (b)TreatmentThe value; and
 (B)by striking appropriations made or authorized under this section and inserting amounts made available under subsection (a)(1). 204.Expansion of charitable deduction for contributions of food inventory (a)Nonprofit retail salesSection 170(e)(3)(C) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:
					
 (vii)Nonprofit retail saleFor purposes of clause (i), a charitable contribution of food includes a contribution to or for the use of an organization described in subsection (c) that is a food bank, food pantry, soup kitchen, or other similar organization which holds such food for nonprofit retail sale. For purposes of the preceding sentence, the terms food bank, food pantry, and soup kitchen have the meanings given such terms by section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)..
 (b)Effective dateExcept as otherwise provided in this subsection, the amendment made by this section shall apply to contributions made after the date of the enactment of this Act, in taxable years ending after such date.
				IIISchools and other institutions
 301.Establishment of Food Recovery LiaisonSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.) is amended by adding at the end the following:
				
					221.Food Recovery Liaison
 (a)EstablishmentThe Secretary shall establish within the Office of the Secretary a Food Recovery Liaison to coordinate Federal programs to measure and reduce the incidence of food waste in accordance with this section.
 (b)DutiesThe Food Recovery Liaison shall— (1)coordinate food waste reduction efforts with other Federal agencies, including—
 (A)the Environmental Protection Agency; and (B)the Food and Drug Administration;
 (2)support and promote Federal programs to measure and reduce the incidence of food waste; (3)provide information to, and serve as a resource for, entities engaged in food recovery concerning the availability of, and eligibility requirements for, participation in Federal programs;
 (4)raise awareness of food recovery issues in interactions with employees of the Department; and (5)make recommendations with respect to reducing the incidence of food waste..
			302.Amendments to Federal Food Donation Act to require food donations by executive agencies and
			 Congress
 (a)PurposeSection 2 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended by striking encourage and inserting require.
 (b)DefinitionsSection 3 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following:
						
 (3)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.. (c)Promoting Federal food donationSection 4 of the Federal Food Donation Act of 2008 (42 U.S.C. 1792) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the subparagraphs appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking Not later than and all that follows through $25,000 and inserting the following:  (1)RequirementNot later than 180 days after the date of enactment of the Food Recovery Act of 2017, the Federal Acquisition Regulation issued in accordance with section 1121 of title 41, United States Code, shall be revised to provide that, except as provided in paragraph (2), all contracts of more than $10,000; 
 (C)in subparagraph (A) (as so redesignated), by striking encourages and inserting requires; and (D)by adding at the end the following:
							
 (2)ExceptionParagraph (1) shall not apply to a contract with an executive agency that has issued a regulation in effect on the date of enactment of the Food Recovery Act of 2017 that prohibits a donation described in paragraph (1)(A).; and
 (2)by adding at the end the following:  (c)Application to Congress (1)ContractsThis Act shall apply to the House of Representatives and to contracts entered into by the House of Representatives, and to the Senate and to contracts entered into by the Senate, in the same manner and to the same extent as this Act applies to an executive agency and to contracts entered into by an executive agency.
 (2)AdministrationFor purposes of carrying out paragraph (1)— (A)the Chief Administrative Officer of the House of Representatives shall be considered to be the head of the House of Representatives; and
 (B)the Secretary of the Senate shall be considered to be the head of the Senate. (d)Data; reports (1)DataThe head of each executive agency shall collect data on the quantity of apparently wholesome food donated in accordance with this Act.
 (2)ReportsNot less frequently than once every 2 years, the head of each executive agency shall submit to Congress a report describing the data collected under paragraph (1)..
 (d)Authorization of appropriationsThe Federal Food Donation Act of 2008 (42 U.S.C. 1792) is amended by adding at the end the following:
					
 5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this Act $10,000,000 for each fiscal year..
 303.Food and agriculture service learning programSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—
 (1)in subsection (b)(4), by inserting to promote agricultural education, to raise awareness regarding the consequences of wasted food, and to encourage the implementation of food recovery initiatives to reduce the quantity of wasted food before the semicolon;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (C), by striking and where food comes from; and and inserting , where food comes from, the consequences of food waste, and food recovery initiatives;; (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (E)have the capacity to carry out national or regional projects that include 2 or more States.; and
 (B)by adding at the end the following:  (3)ReservationThe majority of the funds made available to carry out this subsection shall be reserved for projects that—
 (A)are larger in scale as compared to other proposed projects; (B)are national or regional in scope; and
 (C)include 2 or more States.; and (3)in subsection (e)(1), by striking $25,000,000, to remain available until expended and inserting $5,000,000 for each of fiscal years 2018 through 2022.
				304.Modification of National School Lunch Program procurement requirements to encourage purchase of
 lower-price, nonstandard-size or -shape produceSection 9(a)(4)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(4)(C)) is amended by striking clause (ii) and inserting the following:
				
 (ii)in the product specifications and practices required under clause (i), encourage State departments of agriculture and education, school food authorities, local educational agencies, and local processing entities to purchase lower-price, nonstandard-size or -shape produce to be used in school nutrition programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and.
 305.Farm to school grant program to improve access to local foods in schools and reduce food wasteSection 18(g)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(3)) is amended—
 (1)in subparagraph (A)(v), by inserting and reducing food waste at both the school and farm levels before the semicolon at the end; and (2)by adding at the end the following:
					
 (D)Priority for projects with food waste plansIn making awards under this subsection, the Secretary shall give priority to eligible schools that have in effect a plan to reduce or recover food waste..
				IVFood date labeling
 401.DefinitionsIn this title: (1)Administering SecretariesThe term administering Secretaries means—
 (A)with respect to products described in paragraph (4)(A), the Secretary; and (B)with respect to products described in paragraph (4)(B), the Secretary of Health and Human Services.
 (2)Food labelerThe term food labeler means the producer, manufacturer, distributor, or retailer that places a date label on food packaging of a product.
 (3)Quality dateThe term quality date means a date voluntarily printed on food packaging that is intended to communicate to consumers the date after which the quality of the product may begin to deteriorate, but the product remains apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)).
 (4)Ready-to-eat productThe term ready-to-eat product means— (A)with respect to a product under the jurisdiction of the Secretary, a product that—
 (i)is in a form that is edible without additional preparation to achieve food safety and may receive additional preparation for palatability or aesthetic, epicurean, gastronomic, or culinary purposes; and
 (ii)is— (I)a poultry product (as defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453));
 (II)a meat food product (as defined in section 1 of the Federal Meat Inspection Act (21 U.S.C. 601)); or
 (III)an egg product (as defined in section 4 of the Egg Products Inspection Act (21 U.S.C. 1033)); and (B)with respect to a food (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) under the jurisdiction of the Secretary of Health and Human Services—
 (i)a food that is normally eaten in its raw state; or (ii)any other food, including a processed food, for which it is reasonably foreseeable that the food will be eaten without further processing that would significantly minimize biological hazards.
 (5)Safety dateThe term safety date means a date printed on food packaging of a high-risk ready-to-eat product, which signifies the end of the estimated period of shelf life under any stated storage conditions, after which the product may pose a health safety risk.
				402.Quality dates and safety dates
				(a)Quality dates
 (1)In generalIf a food labeler includes a quality date on food packaging, the label shall use the uniform quality date label phrase under paragraph (2).
 (2)Uniform phraseThe uniform quality date label phrase under this paragraph shall be BEST If Used By, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).
 (3)Option of labelerThe decision to include a quality date on food packaging shall be at the discretion of the food labeler.
					(b)Safety dates
 (1)In generalThe label of a ready-to-eat product that meets the criteria established under paragraph (3)(A) shall include a safety date determined under paragraph (3)(B) that is immediately preceded by the uniform safety date label phrase under paragraph (2).
 (2)Uniform phraseThe uniform safety date label phrase under this paragraph shall be USE By, unless and until the administering Secretaries jointly specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).
 (3)High-risk ready-to-eat productsThe administering Secretaries, acting jointly, shall issue guidance— (A)establishing criteria for determining the conditions under which ready-to-eat products may have a high level of risk associated with consumption after a certain date; and
 (B)for determining safety dates for high-risk ready-to-eat products described in subparagraph (A). (c)Quality date and safety date labeling (1)In generalThe quality date and safety date, as applicable, and immediately adjacent uniform quality date label phrase or safety date label phrase shall be—
 (A)in single easy-to-read type style; and (B)located in a conspicuous place on the package of the food.
 (2)Date formatEach quality date and safety date shall be stated in terms of day and month and, as appropriate, year.
 (3)AbbreviationsA food labeler may use a standard abbreviation of BB and UB for the quality date and safety date, respectively, only if the food packaging is too small to include the uniform phrase described in subsection (a)(2) or (b)(2), as applicable.
 (4)Freeze byA food labeler may add or Freeze By following a quality date or safety date uniform phrase described in subsection (a)(2) or (b)(2), as applicable.
 (d)Sale or donation after quality dateThe sale, donation, or use of any product shall not be prohibited based on passage of the quality date of the product.
 (e)EducationNot later than 1 year after the date of enactment of this Act, the administering Secretaries, acting jointly, shall provide consumer education and outreach on the meaning of quality date and safety date food labels.
				(f)Rule of construction; preemption
 (1)Rule of constructionNothing in this section prohibits any State or political subdivision of a State from establishing or continuing in effect any requirement that prohibits the sale or donation of foods based on passage of the safety date.
 (2)PreemptionNo State or political subdivision of a State may establish or continue in effect any requirement that—
 (A)relates to the inclusion in food labeling of a quality date or a safety date that is different from or in addition to, or that is otherwise not identical with, the requirements under this section; or
 (B)prohibits the sale or donation of foods based on passage of the quality date. (3)EnforcementThe administering Secretaries, acting jointly and in coordination with the Federal Trade Commission, shall ensure that the uniform quality date label phrase and uniform safety date label phrase are standardized across all food products.
 (4)SavingsNothing in this Act, any amendment made by this Act, or any standard or requirement imposed pursuant to this Act preempts, displaces, or supplants any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for criminal conduct.
 (g)Time temperature indicator labelsNothing in this section prohibits or restricts the use of time-temperature indicator labels or similar technology that is consistent with the requirements of this Act.
				403.Misbranding violation for quality dates and safety dates in food labeling
 (a)FDA violationsSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
					
 (z)if its labeling is in violation of section 402 of the Food Recovery Act of 2017 (relating to quality dates and safety dates).. (b)Poultry productsSection 4(h) of the Poultry Products Inspection Act (21 U.S.C. 453(h)) is amended—
 (1)in paragraph (11), by striking or at the end; (2)in paragraph (12), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (13)if it does not bear a label in accordance with section 402 of the Food Recovery Act of 2017..
 (c)Meat productsSection 1(n) of the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended— (1)in paragraph (11), by striking or at the end;
 (2)in paragraph (12), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
						
 (13)if it does not bear a label in accordance with section 402 of the Food Recovery Act of 2017.. (d)Egg productsSection 7(b) of the Egg Products Inspection Act (21 U.S.C. 1036(b)) is amended in the first sentence by adding before the period at the end or if it does not bear a label in accordance with section 402 of the Food Recovery Act of 2017.
				404.Regulations and guidance
 (a)In generalNot later than 2 years after the date of enactment of this Act, the administering Secretaries, acting jointly, shall—
 (1)promulgate final regulations for carrying out this title and the amendments made by this title (other than section 402(b)(3)); and
 (2)issue the guidance required by section 402(b)(3). (b)Updates to guidanceNot less frequently than once every 4 years, the administering Secretaries, acting jointly, shall review and, as the administering Secretaries determine to be appropriate, update the guidance required by section 402(b)(3).
 405.Delayed applicabilityThis title and the amendments made by this title shall apply only with respect to food products that are labeled on or after the date that is 2 years after the date on which final regulations are promulgated under section 404(a)(1).
 406.Report to CongressNot later than 5 years after the date of enactment of this Act, the administering Secretaries, acting jointly, shall report to the appropriate committees of Congress on rates of compliance of food labelers with the food date labeling requirements under this title and the amendments made by this title.
			VConsumers and local infrastructure
			501.Support for national media campaigns to decrease incidence of food waste
 (a)In generalThe Secretary shall support national media campaigns to decrease the incidence of food waste. (b)Mandatory funding (1)In generalThe Secretary shall use $8,000,000 of funds of the Commodity Credit Corporation to carry out this section for fiscal year 2018.
 (2)AvailabilityFunds described in paragraph (1) shall remain available until expended. 502.Increase in resources for community facilities loans directed at composting and anaerobic digestion food waste-to-energy operationsSection 306(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(1)) is amended by inserting after the first sentence the following: 5 percent of the amounts made available for each fiscal year for loans for essential community facilities under the preceding sentence shall be reserved for loans, in accordance with subsection (c)(2), for municipal or county composting, anaerobic digestion food waste-to-energy projects, and the conversion of animal waste products into industrial products or into raw materials that can be converted into finished products other than by anaerobic digestion or the production of bioethanol through fermentation. The Secretary shall not make or insure a loan under the preceding sentence to an entity that will use the amounts under the loan for an anaerobic digester that uses solely manure as undigested biomass, and shall give preference to loans under the preceding sentence for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass..
			503.Expansion of rural utilities service water and waste disposal program to provide loans and grants
			 for rural communities to adapt waste disposal facilities to incorporate
 anaerobic digestion food waste-to-energy operationsSection 306 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926) is amended by inserting after subsection (b) the following:
				
					(c)Water or waste disposal loans and grants for projects To incorporate anaerobic digestion food
			 waste-to-Energy operations in waste disposal facilities
 (1)In generalNotwithstanding any other provision of law, beginning in fiscal year 2018, in addition to any other amounts available for water or waste disposal loans and grants under paragraphs (1) and (2) of subsection (a), $50,000,000 of the funds of the Commodity Credit Corporation for each fiscal year shall be available for those loans and grants, of which the Secretary shall use—
 (A)$25,000,000 for loans, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations; and
 (B)$25,000,000 for grants, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations.
							(2)Requirements
 (A)In generalA loan or grant is made in accordance with this paragraph if, before making the loan or grant, the Secretary has obtained from the recipient of the loan or grant—
 (i)a written commitment that the recipient has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)) that may be provided to or received by the recipient; and
 (ii)a written end-product recycling plan that provides for the beneficial use of the material resulting from any anaerobic digestion food waste-to-energy operation with respect to which the loan or grant is made, in a manner that meets all applicable Federal, State, and local laws that protect human health and the environment.
 (B)LimitationA loan or grant under paragraph (1) may not be used for an anaerobic digester that uses solely manure as undigested biomass.
 (C)PreferenceThe Secretary shall give preference to loans and grants under paragraph (1) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.
 (3)AvailabilityFunds made available under paragraph (1) shall remain available until expended.. 504.Grants for composting and anaerobic digestion food waste-to-energy projects (a)In generalSubtitle G of the Solid Waste Disposal Act (42 U.S.C. 6971 et seq.) is amended by adding at the end the following:
					
						7011.Grants for composting and anaerobic digestion food waste-to-energy projects
 (a)GrantsThe Administrator shall establish a grant program to award grants to States eligible to receive the grants under subsection (b)(1) to construct large-scale composting or anaerobic digestion food waste-to-energy projects.
							(b)Eligible States
 (1)EligibilityIn order to be eligible to receive a grant under this section, a State shall— (A)have in effect a plan to limit the quantity of food waste that may be disposed of in landfills in the State; and
 (B)provide to the Administrator— (i)a written commitment that the State has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)) that may be provided to or received by the State; and
 (ii)a written end-product recycling plan that provides for the beneficial use of the material resulting from any anaerobic digestion food waste-to-energy operation with respect to which the loan or grant is made, in a manner that meets all applicable Federal, State, and local laws that protect human health and the environment.
 (2)LimitationA grant under subsection (a) may not be used for an anaerobic digester that uses solely manure as undigested biomass.
 (3)PreferenceThe Administrator shall give preference to grants under subsection (a) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each fiscal year.. (b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by inserting after the item relating to section 7010 the following:
					
						
							Sec. 7011. Grants for composting and anaerobic digestion food waste-to-energy projects..
				505.Government Accountability Office audit
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct an audit to assess estimates of postharvest food loss and waste in the United States, including estimates by the Department of Agriculture and other government, academic, and industry stakeholders.
 (b)RequirementsThe Comptroller General, as part of the audit conducted under subsection (a)— (1)shall—
 (A)assess the extent to which the estimates described in that subsection provide a valid benchmark for the amount and value of postharvest food loss and waste in the United States;
 (B)evaluate the reliability of the data, and the validity and accuracy of the assumptions and models, underlying the estimates; and
 (C)if appropriate, include recommendations to improve the estimates; and (2)if the Comptroller General determines that the estimates described in that subsection are invalid under paragraph (1)(A), may conduct an estimate of postharvest food loss and waste in the United States.
					